 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       DIANE K. GODFREY,                                     No. 2:19-cv-00861-TLN-KJN
12                          Plaintiff,
13             v.                                              ORDER DENYING PLAINTIFF’S
                                                               MOTION FOR TEMPORARY
14       SACRAMENTO COUNTY SHERIFF’S                           RESTRAINING ORDER
         DEPARTMENT, et. al,
15
                            Defendants.
16

17

18           This matter is before the Court pursuant to Plaintiff, Diane K. Godfrey’s (“Plaintiff”) Ex

19   Parte Motion for Temporary Restraining Order (“TRO”). (ECF No. 1.)1 For the reasons

20   discussed below, Plaintiff’s motion is DENIED.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   1
              Plaintiff filed a Complaint in which Plaintiff also requests injunctive relief and a temporary restraining
     order. (See ECF No. 1.) This Order only addresses Plaintiff’s motion for temporary restraining order. However, the
28   Court admonishes Plaintiff to comply with the local rules for each of Plaintiff’s requested motions.
                                                               1
 1            I.     FACTUAL AND PROCEDURAL BACKGROUND

 2            Plaintiff filed a lawsuit on May 14, 2019, against Defendants Sacramento County

 3   Sheriff’s Department, Deputy Spencer J. Wright, Deputy Does 1 through 10, the Federal Bureau

 4   of Investigation (“FBI”), FBI Director Christopher A. Wray, Doe Security Service, the County of

 5   Sacramento, and Sacramento County Sheriff Scott Jones. (ECF No. 1.) Plaintiff alleges that on

 6   January 25, 2005, Plaintiff reported an ongoing criminal conspiracy to the United States Attorney

 7   in Oakland, California, which is now under investigation by the Defendant FBI. (ECF No. 1 ¶

 8   13.) Plaintiff alleges that in retaliation for reporting the criminal conspiracy, individuals were

 9   hired to harass Plaintiff. (ECF No. 1 ¶ 15.) The individuals who hired the people to harass

10   Plaintiff allegedly had knowledge of the criminal conspiracy and were forced to cooperate with

11   law enforcement officials as a result of the FBI investigation. (ECF No. 1 ¶ 15.) Plaintiff alleges

12   the retaliation took place from July 7, 2018, through October 9, 2019, and was comprised of an

13   intruder or intruders continuously trespassing through Plaintiff’s property. (ECF No. 1 ¶ 14.)

14   The intrusions allegedly consisted of making noise in both the front and back of the property,

15   knocking and banging on Plaintiff’s front door and bedroom window, and using an “x-ray

16   flashlight” to spy on Plaintiff in the privacy of her bedroom. (ECF No. 1 ¶ 14.)

17            On July 16, 2018, Plaintiff allegedly reported these intrusions to Defendant FBI and

18   Defendant Sacramento County Sheriff’s Department. (ECF No. 1 ¶ 16.) On October 9, 2018,

19   Plaintiff alleges she was the victim of an attempted murder while residing in her apartment. (ECF

20   No. 1 ¶ 17.) Plaintiff believes the individual who committed the attempted murder was the same
21   individual, or one of the individuals, who had been harassing her. (ECF No. 1 ¶ 17.) On October

22   9, 2018, via letter, Plaintiff reported these crimes to Defendant FBI and Defendant Sacramento

23   County Sheriff’s Department. (ECF No. 1 ¶ 18.) Plaintiff alleges that pursuant to her rights as a

24   crime victim, Plaintiff requested she be provided with security guards to protect her. (ECF No. 1

25   ¶ 18.)

26            Plaintiff alleges that Defendant Sacramento County Sheriff’s Department began providing
27   security services soon after Plaintiff requested security guards. (ECF No. 1 ¶ 19.) Plaintiff

28   alleges that beginning on January 1, 2019, Defendant Wright used an “x-ray flashlight” to peer
                                                        2
 1   into Plaintiff’s bedroom at all hours of the night, and because of this, Plaintiff began having

 2   difficulty sleeping. (ECF No. 1 ¶ 20.) Plaintiff also alleges that after January 1, 2019,

 3   Defendants, while providing security, would bang on her front door. (ECF No. 1 ¶ 21.) Plaintiff

 4   further alleges Defendants, on their nightly visits to Plaintiff’s property “through the use of the x-

 5   ray flashlight, . . . repeatedly . . . projected images on the walls or ceilings of [P]laintiff’s

 6   bedroom during nighttime hours” of “animated images of Halloween type characters (e.g.,

 7   pumpkin heads, death masks),” and further alleges that Defendants “themselves wore costumes

 8   with masks, disrupting or preventing [P]laintiff’s sleep.” (ECF No. 1 ¶ 22.) Plaintiff next states

 9   that Defendant Wright created a “‘virtual window’ in the ceiling of [P]laintiff’s bedroom . . . and

10   took an unauthorized photograph of [P]laintiff while in her bed.” (ECF No. 1 ¶ 23.)

11           Plaintiff brings seven causes of action: (1) deprivation of rights in violation of 42 U.S.C. §

12   1983, for invasion of privacy against local officers (ECF No. 1 at 4); (2) deprivation of rights in

13   violation of 42 U.S.C. § 1983, for invasion of privacy against Defendant County of Sacramento,

14   Defendant Sheriff Scott Jones, Defendant Sacramento County Sheriff’s Department, and Doe

15   Defendants (ECF No. 1 at 10); (3) retaliation for pursuit of legal rights in violation of 42 U.S.C.

16   1983 against Defendant Sacramento County Sheriff’s Department and Defendant Wright (ECF

17   No. 1 at 12); (4) abatement of private nuisance in violation of Sacramento County Code §

18   6.68.150 and Cal. Civ. Code § 3481 against all Defendants (ECF No. 1 at 14); (5) abatement of

19   public nuisance against all Defendants (ECF No. 1 at 17); (6) invasion of privacy against all

20   Defendants (ECF No. 1 at 17); (7) abatement of private nuisance for use of “x-ray flashlight”
21   against all Defendants (ECF No. 1 at 19).

22           II.     STANDARD OF LAW

23           A district court may issue a TRO without notice to the adverse party if “specific facts in

24   an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

25   damage will result to the movant before the adverse party can be heard in opposition.” Fed. R.

26   Civ. P. 65(b)(1)(A). “[T]he legal standards applicable to TROs and preliminary injunctions are
27   ‘substantially identical.’” Washington v. Trump, 847 F.3d 1151, 1159 n.3 (9th Cir.) (quoting

28   Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir.
                                                           3
 1   2001)), reconsideration en banc denied, 858 F.3d 1168 (9th Cir. 2017), cert. denied, 138 S. Ct.

 2   448 (2017).

 3           Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

 4   showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555

 5   U.S. 7, 22 (2008) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)). “A

 6   plaintiff seeking a preliminary injunction must establish [1] that he is likely to succeed on the

 7   merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that

 8   the balance of equities tips in his favor, and [4] that an injunction is in the public interest.” Id. at

 9   20. A plaintiff must “make a showing on all four prongs” of the Winter test to obtain a

10   preliminary injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.

11   2011). “[E]conomic injury alone does not support a finding of irreparable harm, because such

12   injury can be remedied by a damage award.” Rent-A-Ctr., Inc. v. Canyon Television & Appliance

13   Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991).

14           Furthermore, a party seeking a TRO in this judicial district must comply with the Local

15   Rules, which require that the following items be filed along with a request for a TRO:

16           1.      A complaint;

17           2.      A motion for TRO;

18           3.      A brief on all relevant legal issues;

19           4.      An affidavit setting forth the substantial injury that will result in the absence of a

20                   TRO;
21           5.      An affidavit detailing the notice given to affected parties or setting forth why good

22                   cause exists to excuse any lack of notice provided to affected parties;

23           6.      A proposed TRO with a provision for a bond;

24           7.      A proposed order with blanks allowing the Court to fill in the date and time for

25                   hearing a motion for preliminary injunction, the deadline for filing responsive

26                   briefing, the amount of the bond to be set, and the date and hour of issuance; and
27           8.      If a TRO is requested ex parte, inclusion in the proposed order of language

28                   notifying the affected parties of the right to apply to the issuing court for the
                                                          4
 1                  TRO’s modification or dissolution on two days’ notice or on such shorter notice as

 2                  the Court may allow.

 3   L.R. 231(c).

 4          III.    ANALYSIS

 5          A.      Procedural Deficiencies

 6          Plaintiff failed to satisfy the procedural prerequisites for obtaining a TRO. Even if the

 7   Court were to construe Plaintiff’s Complaint as a combined complaint, motion for TRO, and brief

 8   on all relevant legal issues as required by the Eastern District’s Local Rules, Plaintiff has not

 9   satisfied the remaining procedural prerequisites for issuance of a TRO. (ECF No. 1); L.R. 231(c).

10   Specifically, Plaintiff has not submitted an affidavit outlining the substantial injury that would

11   befall her in the absence of a TRO, let alone an affidavit detailing her attempts to provide notice

12   to the affected parties or setting forth the good cause that exists for their failure to provide such

13   notice. See L.R. 231(c). Plaintiff has further failed to submit a proposed order. See L.R. 231(c).

14          These procedural failings alone are sufficient to justify denial of Plaintiff’s request. See

15   Holcomb v. Cal. Bd. of Psychology, No. 215-cv-02154-KJM-CKD, 2015 WL 7430625, at *3

16   (E.D. Cal. Nov. 23, 2015) (indicating that the district court had previously “denied plaintiff’s

17   motion [for TRO and preliminary injunction] without prejudice for failure to provide the required

18   documents in compliance with Local Rule 231(c)”).

19          B.      Substantive Deficiencies

20          Moreover, Plaintiff does not satisfy the stringent standard to justify ex parte injunctive
21   relief. To qualify for a temporary restraining order, at minimum the moving party must

22   demonstrate (1) a probability of success on the merits and the possibility of irreparable harm, and

23   (2) that the lawsuit raises serious questions and the balance of hardship tips sharply in the

24   movant's favor. See Hoopa Valley Tribe v. Christie, 812 F.2d 1097, 1102 (9th Cir.1986); Regents

25   of Univ. of Cal. v. American Broadcasting Companies, Inc., 747 F.2d 511, 515 (9th Cir.1984); see

26   also Fed. R. Civ. P. 65. Although pro se pleadings are liberally construed, see Haines v. Kerner,
27   404 U.S. 519, 520–21 (1972), they are not immune from the Federal Rules of Civil Procedure.

28   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir.1995). Plaintiff’s motion fails to demonstrate a
                                                         5
 1   probability of success on the merits, a possibility of irreparable harm, or that this lawsuit raises

 2   serious questions of public interest with the balance of hardships tipping in his favor.

 3          IV.     CONCLUSION

 4          For the reasons discussed above, Plaintiffs’ emergency motion for injunction, (ECF No.

 5   1), is DENIED without prejudice.

 6          IT IS SO ORDERED.

 7   Dated: May 30, 2019

 8

 9
                                          Troy L. Nunley
10
                                          United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         6
